Baldwin, J. delivered the opinion of the Court
Field, C. J. concurring.
This was a contest for the office of County Auditor, to which office the relator claims he is entitled by virtue of an election in 1860. The validity of the claim depends upon the construction and effect of two acts—a special act, passed in 1858 (Statutes 1858, 20) entitled An Act to separate the offices of County Recorder, County Auditor, Clerk of the Board of Supervisors, and Clerk of the Board of Equalization, from the office of County Clerk in the county of Placer. This act provides, among other things, that at the next general election a County Recorder shall be elected who is to be ex officio Auditor, who shall enter upon the office on the second day of June, 1859, and hold office until the first Monday in December, 1860, etc.
The Act of 1860 is the General Revenue Act of the State (Statutes 1860, 365). Section seventy-four provides that “ there shall be elected in each county, at the next general election for county officers, and every two years thereafter, a County Auditor, who may also be ex officio County Recorder; and after such election, no County Auditor shall perform the duties of County Clerk, but the office Of Auditor and County Clerk shall be a separate and distinct office; provided, that in the counties of Napa, Mendocino, Solano, San Mateo, Yolo, Stanislaus, Trinity, Humboldt, Klamath, Del Norte, Contra Costa, Sutter, Los Angeles, *414Tulare, Fresno, Buena Vista, Monterey, Santa Cruz, Marin, Calaveras, Amador, Plumas, Merced, Alameda, Siskiyou and Shasta, the County Clerk shall be ex offieio Auditor and County Recorder.” At the election of 1860, relator received, as County Auditor, some twenty-six votes—one Selkirk received more than seventeen hundred votes for the office of County Recorder. It is contended that the general Act of 1860 repeals this special Act of 1858. We do not think so. By the Act of 1858, the office of Recorder carried with it the office of Auditor. By the Act of 1860, it would seem that the office of Auditor carries the office of Recorder, though this is not entirely clear. But there was no use or reason for repealing the Act of 1858, or any part of that act; and if it were so designed, the Legislature would probably have indicated its purpose by unequivocal language. By the sixth section of the Act of 1858, the County Recorder is paid SB,000 for his services as Recorder and Auditor; if the design had been to take the office of Auditor from that of Recorder, probably the compensation would have been changed; and if this Act of 1860 unites the office of Auditor and Recorder, and repeals the Act of 1858, no provision seems to be made for the compensation of the Recorder. But it is enough to say that the Act of 1858 seems to have been carefully prepared to suit the wants and wishes of the people of that county; and we think we are not justified in holding that all or any of the provisions of that act were repealed by a general law, which does no more, at most, than accomplish one of the objects already effected by the same provision which is said to be repealed.
Judgment affirmed.